Citation Nr: 1503743	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to a disability rating greater than 10 percent for a fading right hand scar.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for chest burn residuals.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Whether new and material evidence has been received to reopen a claim of service connection for burn residuals of the neck and face.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.

11.  Whether new and material evidence has been received to reopen a claim of service connection for loss of vision in the left eye.

12.  Entitlement to a disability rating greater than 30 percent for defective vision in the right eye.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which assigned a higher 10 percent rating effective August 2, 2010, for the Veteran's service-connected fading right hand scar, denied his increased rating claim for defective vision in the right eye (which was characterized as defective vision, light perception by right eye), and also denied his service connection claims for an acquired psychiatric disability (which was characterized as mental condition 'claimed'), chest burn residuals (which was characterized as chest burn residual 'claimed'), diabetes mellitus, including as due to herbicide exposure (which was characterized as diabetes mellitus type II), and for hypertension.  The RO also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for burn residuals of the neck and face (which were characterized as burns, neck and face, also claimed as neck burns), a right wrist disability, and for loss of vision in the left eye (which was characterized as left eye condition claimed as loss of vision (affected by explosion)).  The Veteran disagreed with this decision in July 2011.  He perfected a timely appeal in July 2012.  

This matter also is on appeal from a February 2012 rating decision in which the RO denied the Veteran's claims of service connection for a heart disability and entitlement to a TDIU.  The Veteran disagreed with this decision later in February 2012.  He perfected a timely appeal in July 2013.

A videoconference Board hearing was held at the RO in December 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran requested that his appeal for service connection for diabetes mellitus, including as due to herbicide exposure, and for a disability rating greater than 10 percent for a fading right hand scar be withdrawn in statements made on the record at his December 2014 Board hearing.

With respect to the Veteran's request to reopen his previously denied service connection claim for burn residuals of the neck and face, the Board observes that, in a March 1958 rating decision, the RO denied this claim.  The RO also denied the Veteran's service connection claim for loss of vision in the left eye in a January 2009 rating decision.  The RO next denied the Veteran's service connection claim for a right wrist disability in an April 2009 rating decision.  The Veteran did not appeal any of these rating decisions and they became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to any of these claims within 1 year of the relevant rating decision which would render any of these rating decisions non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen a claim of service connection for burn residuals of the neck and face, a right wrist disability, and for loss of vision in the left eye are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
 
With the exception of the claims which were withdrawn on the record at the Veteran's December 2014 Board hearing, the remaining currently appealed claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In statements on the record at his December 10, 2014, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issues of entitlement to service connection for diabetes mellitus, including as due to herbicide exposure, and to a disability rating greater than 10 percent for a fading right hand scar.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to service connection for diabetes mellitus, including as due to herbicide exposure, and to a disability rating greater than 10 percent for a fading right hand scar.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran stated at the outset of his December 2014 Board hearing that he wanted to withdraw the appeal for service connection for diabetes mellitus, including as due to herbicide exposure, and for a disability rating greater than 10 percent for a fading right hand scar.  See Board hearing transcript dated December 10, 2014, at pp. 2-3.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure, is dismissed.

Entitlement to a disability rating greater than 10 percent for a fading right hand scar is dismissed.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability, hypertension, chest burn residuals, a heart disability, bilateral hearing loss, and tinnitus during active service.  He specifically contends that injuries incurred as a result of an in-service powder explosion caused or contributed to all of these claimed disabilities.  He also contends that new and material evidence has been submitted to reopen his previously denied service connection claims for burn residuals of the neck and face, a right wrist disability, and for loss of vision in the left eye.  He further contends that his service-connected defective vision in the right eye has worsened since his most recent VA examination.  He finally contends that all of his service-connected disabilities interfered with his employability prior to his retirement, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the record evidence shows that, when he filed his TDIU claim on a VA Form 21-8940 in December 2011, the Veteran stated that he was in receipt of Social Security Administration (SSA) benefits.  An SSA inquiry screen attached to the Veteran's VA Form 21-8940 indicates that he became entitled to SSA benefits in approximately 1995.  To date, however, the AOJ has not attempted to obtain the Veteran's SSA records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's service connection claims for hypertension and for a heart disability, a review of the record evidence demonstrates that he currently has diagnoses of current disability due to hypertension and a heart disability.  To date, however, the AOJ has not scheduled the Veteran for appropriate VA examinations to determine the nature and etiology of either of these claimed disabilities.  It appears that the AOJ denied both of these claims, in part, because there was no evidence that the Veteran experienced either hypertension or a heart disability during active service and no etiological link between the current hypertension and heart disability and service.  

It is well-settled that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  It also is well-settled that VA's duty to assist under the VCAA includes scheduling a Veteran for appropriate examination where necessary, including, for example, when there is a current diagnosis of a claimed disability which could be attributable to active service (as in this case).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In other words, the fact that the Veteran did not experience either hypertension or a heart disability during active service does not relieve the AOJ of the duty to assist him by scheduling him for appropriate examinations to determine the nature and etiology of these disabilities in light of the current diagnoses.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his hypertension and heart disability.

With respect to the Veteran's increased rating claim for defective vision in the right eye, the Board notes that he essentially contends that his right eye vision has worsened since his most recent VA examination.  His service representative specifically requested that the Veteran be scheduled for an updated VA eye examination at the videoconference Board hearing.  See Board hearing transcript dated December 10, 2014, at pp. 4.  A review of the record evidence shows that the Veteran's most recent VA eye conditions Disability Benefits Questionnaire (DBQ) occurred in February 2012.  

The Board observes that the Veteran currently is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of the right eye having only light perception.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014).  The Board also observes that, under 38 C.F.R. § 4.75(c), if service connection is in effect only for visual impairment of 1 eye (as in this case), the visual acuity of the other eye will be considered 20/40 for purposes of evaluating visual impairment, subject to the provisions of 38 C.F.R. § 3.383(a).  See 38 C.F.R. § 4.75(c) (2014).  Under 38 C.F.R. § 4.75(d), the maximum disability rating for visual impairment in 1 eye is 30 percent unless there is anatomical loss of the eye.  See 38 C.F.R. § 4.75(d) (2014).  The Board finally observes that, under 38 C.F.R. § 3.383(a), compensation is payable for the combination of service-connected and non-service-connected disabilities for paired organs (such as eyes) where the non-service-connected disability is not the result of the Veteran's own willful misconduct.  For the eyes, 38 C.F.R. § 3.383(a) provides that visual impairment in a service-connected eye and a non-service-connected eye will be compensated if the visual acuity is 20/20 and the peripheral field of vision is 20 degrees or less in each eye.  See 38 C.F.R. § 3.383(a)(1) (2014).

The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA eye conditions DBQ in February 2012, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected defective vision in the right eye, to include addressing the provisions discussed above concerning visual impairment where service connection is in effect for only 1 eye.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the other claims being remanded to the AOJ likely will impact adjudication of the TDIU claim, these claims are inextricably intertwined.  Because the Veteran's TDIU claim is inextricably intertwined with the other claims being remanded to the AOJ, adjudication of the TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability, hypertension, chest burn residuals, a heart disability, bilateral hearing loss, and/or for tinnitus since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for service-connected defective vision in the right eye in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred hypertension during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for hypertension is not persuasive evidence that it did not occur during active service.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his heart disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any heart disability/ies currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a heart disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a heart disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a heart disability is not persuasive evidence that it did not occur during active service.

5.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected defective vision in the right eye.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected defective vision in the right eye is manifested by anatomical loss of the eye.  The examiner also should state whether the visual impairment in each of the Veteran's eyes is rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye is 20 degrees or less.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


